THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH IS ACCEPTABLE TO THE
ISSUER.
 
MERRIMAN HOLDINGS, INC.
     
UNSECURED PROMISSORY NOTE
 
$                           
 
__________, 2010
         
San Francisco, California

 
FOR VALUE RECEIVED, and upon and subject to the terms and conditions set forth
herein, MERRIMAN HOLDINGS, INC., a Delaware corporation (“Issuer”), hereby
promises to pay to the order of                                              , a
                                   (together with its permitted successors and
assigns, “Holder”), the principal sum of                                     
UNITED STATED DOLLARS (U.S. $                       ) on the Maturity Date,
together with interest as provided herein. 
 
1.             Maturity Date and Use of Proceeds.  The proceeds of this Note
will be used to fund loans to the Issuer’s subsidiary, Merriman Curhan Ford &
Co. using FINRA Form SL-31E (the “Broker Dealer Loan”).  This Note will mature,
and be due and payable in full, on the earlier of (i) September 29, 2013; or
(ii) the consummation of a Qualified Repayment Event, as defined
below.  “Maturity Date” shall mean the earlier to occur of (i) or (ii) above.  A
“Qualified Repayment Event” shall mean (i) a repayment of the Broker Dealer Loan
which meets FINRA requirements and is approved by FINRA.
 
2.             Interest.  From and after the date hereof, all outstanding
principal of this Note will bear interest on the outstanding principal balance
comprising two components: (i) Six Percent (6.0%) per annum to be paid monthly
(the “Current Interest”); and (ii) Eight (8.0%) per annum to be accrued and paid
upon maturity.  Upon the occurrence and during the continuance of any Event of
Default (as hereinafter defined) under this Note, all outstanding principal of
this Note shall bear interest at the rate of 15% per annum. All accrued but
unpaid interest on this Note shall be payable on the Maturity Date or on such
earlier date as this Note shall be prepaid.
 
3.             Additional Consideration.  As additional consideration to Holder,
and a material inducement to Holder to loan funds to the Issuer pursuant to this
Note, Issuer agrees to pay the Holder a number of shares of common stock of the
Company at closing equal to: (A) 30% of the principal amount of this Note;
divided by (B) $3.01 per share.
 
 
 

--------------------------------------------------------------------------------

 

 
4.            Cash Prepayment. At any time prior to repayment of this Note, the
Issuer my elect to repay all or a portion of the outstanding principal and any
accrued interest on this Note in cash without notice of prepayment.


5.            No Rights as a Shareholder.  This Note, as such, shall not entitle
Holder to any rights as a stockholder of Issuer.
  
6.            Security.  Repayment of this Note is not secured.


7.            Transfer.  Purchaser may transfer this Note in compliance with
applicable U.S. federal and state and/or foreign securities laws.
 
8.            Events of Default.  If there shall be any Event of Default
hereunder, at the option and upon the declaration of and upon written notice to
Issuer (which declaration and notice shall not be required in the case of an
Event of Default under Section 7(a), 7(c) or 7(d)), this Note shall accelerate
and all principal and unpaid accrued interest shall become due and
payable.  Subject to the provisions hereof, Holder shall have all rights and may
exercise any remedies available to it under law, successively or concurrently.
 The occurrence of any one or more of the following shall constitute an Event of
Default:


(a)           Issuer fails to pay (i) when due any principal payment on the due
date hereunder or (ii) any interest or other payment required under the terms of
this Note on the date due and any such payment described in (i) or (ii) above
shall not have been made within five (5) business days of the date due;


(b)           Issuer fails to perform any covenant under this Note in a timely
manner after Issuer's receipt of Holder's written notice to Issuer of such
failure;


(c)           Issuer (i) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (ii) is unable, or admits in writing its inability, to pay
its debts generally as they mature; (iii) makes a general assignment for the
benefit of its or any of its creditors; (iv) is dissolved or liquidated in full
or in part; (v) becomes insolvent (as such term may be defined or interpreted
under any applicable statute); (vi) commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consents to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or (vii) takes any action for the purpose
of effecting any of the foregoing;
 
(d)           Proceedings for the appointment of a receiver, trustee, liquidator
or custodian of Issuer or of all or a substantial part of the property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to Issuer or the debts thereof under any
bankruptcy, insolvency or other similar law or hereafter in effect are commenced
and an order for relief entered or such proceeding is not be dismissed or
discharged within thirty (30) days of commencement;
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Issuer is in default under any indebtedness of Issuer in excess of
One Hundred Thousand Dollars ($100,000) (“Material Indebtedness”) or in the
performance of or compliance with any term of any evidence of any such
indebtedness or of any mortgage, indenture or other agreement relating thereto
the effect of which is to cause such indebtedness  to become due and payable
before its stated maturity or before its regularly scheduled dates of payment,
and such default, event or condition continues for more than the period of
grace, if any, specified therein and not waived pursuant thereto; provided,
however, that for purposes of this Section 4.5, indebtedness shall not include
trade payables, compensation to employees, officers or directors or other
obligations arising in the ordinary course of the business of the Issuer.
 
8.             Notices.  All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Issuer, to: Merriman Holdings, Inc.,
600 California Street, 9th Floor, San Francisco, California 94108, Attention:
Chief Financial Officer, telecopier: (415) 415-248-5690, (ii) if to the Holder
to: the address and telecopier number on file with Issuer, as may be updated at
Holder’s written request from time to time.
 
9.             Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state courts of State of California located in the city and county of San
Francisco or in the federal courts located in the city and county of San
Francisco, California. The parties and the individuals executing this Note and
other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Note or any other agreement delivered in connection herewith
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.




 
 
3

--------------------------------------------------------------------------------

 


          IN WITNESS WHEREOF, Issuer has caused this Note to be duly executed by
an authorized signatory as of the date first written above.
 

 
MERRIMAN HOLDINGS, INC.
         
By:
   
Name:
   
Title:
 

 


 
 

 
 
4

--------------------------------------------------------------------------------

 